Citation Nr: 1105944	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for Department of 
Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran had unverified active service from March 1945 to July 
1946.  He died in October 1998.  The appellant seeks recognition 
as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 rating determination of the VA 
Regional Office (RO) in Chicago, Illinois.

Although she requested a hearing before the Board in her February 
2009 substantive appeal, the appellant indicated that she could 
not drive and requested that her hearing be held at the "VA 
office in Urbana" in an additional February 2009 statement of 
record.  In a December 2009 letter, the RO again informed her of 
the three available options (Travel Board, videoconference, or 
Central Office) for her requested hearing.  Thereafter, a review 
of the record revealed that she did not respond to the December 
2009 letter and was scheduled for her requested Travel Board 
hearing in April 2010 but did not attend.  She has provided no 
explanation for her failure to report or since requested that the 
hearing be rescheduled.  Her hearing request, therefore, is 
deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2010).


FINDING OF FACT

Based on the evidence of record, the appellant's marriage to the 
Veteran cannot be deemed valid for VA purposes.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 
103, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.53, 3.54, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal for entitlement to 
recognition as the surviving spouse of the Veteran for purposes 
of establishing eligibility for VA death pension benefits is 
dependent on the Court's interpretation of the law and 
regulations pertaining to claims for VA benefits, no further 
development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  Even so, the Board 
notes that the appellant was notified of the provisions of the 
VCAA by the RO in correspondence dated in March 2006.

As to any duty to assist the appellant, the Board notes that she 
has been advised on multiple occasions of need for her to 
complete a VA Form 21-686c (Declaration of Status of Dependents).  
She was initially advised of such in a March 2006 letter.  Then, 
in a letter dated in September 2006, she was told that VA needed 
to know the date and place of the termination of the Veteran's 
previous marriage as well the particulars of her earlier 
marriage.  She was provided another copy of VA Form 21-686c.  The 
importance of executing a completed VA Form 21-686c emphasized in 
the Statement of the Case was issued to the appellant in 
September 2009.    The Board is satisfied that the RO took every 
effort to assist the appellant in submitting the necessary 
evidence to substantiate her appeal.

Laws and Regulations

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2010).

A surviving spouse for VA purposes is defined as a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death; and (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without fault 
of the spouse; and (2) has not remarried or has not since the 
death of the veteran lived with another person of the opposite 
sex and held himself/herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2010).  

Marriage means a marriage valid under the law of the place when 
the parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j) (2010).  

Under 38 C.F.R. § 3.204, for the purpose of determining 
entitlement to benefits under laws administered by VA, VA will 
accept the statement of a claimant as proof of marriage, 
dissolution of a marriage, birth of a child, or death of a 
dependent, provided that the statement contains: the date (month 
and year) and place of the event; and the full name and 
relationship of the other person to the claimant.  38 C.F.R. § 
3.204.  VA will require additional evidence, as indicated in 38 
C.F.R. §§ 3.205 through 3.211, where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or otherwise, 
of fraud or misrepresentation of the relationship in question.  
38 C.F.R. § 3.204(a)(2) (2010). 

Photocopies of documents necessary to establish birth, death, 
marriage or relationship under the provisions of 38 C.F.R. §§ 
3.205 through 3.215 are acceptable as evidence if VA is satisfied 
that the copies are genuine and free from alteration.  38 C.F.R. 
§ 3.204(c) (2010).

Proof of marriage is established by one of the following types of 
evidence:

1) Copy or abstract of the public record of marriage, or a copy 
of the church record of marriage, containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record;

2) Official report from service department as to marriage which 
occurred while the Veteran was in service;

3) The affidavit of the clergyman or magistrate who officiated;

4) The original certificate of marriage, if the VA is satisfied 
that it is genuine and free from alteration;

5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony;

6) In jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or both 
of the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or,

7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage 
which meets the requirements set forth together with the 
claimant's certified statement concerning the date, place, and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, would 
warrant acceptance of the marriage as valid.  Where necessary to 
a determination because of conflicting information or protest by 
a party having an interest therein, proof of termination of a 
prior marriage will be shown by proof of death, or a certified 
copy or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  38 
C.F.R. § 3.205(b) (2010).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2010).


Factual Background and Analysis

In March 2006, the appellant filed a completed VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child) 
seeking entitlement to death pension benefits as the Veteran's 
surviving spouse.

Along with her application for benefits, she submitted to VA a 
photocopy of a marriage license showing that she married the 
Veteran in February 1974 and that each of them had one prior 
marriage at that time.  She also submitted a copy of the 
Veteran's death certificate which listed his date of death as 
being in October 1998, and identified her as his surviving 
spouse. 

In a March 2006 letter, the RO informed the appellant that she 
needed to submit a copy of the public record ending her marriage.  
The RO also enclosed a VA Form 21-686c, requesting that the 
appellant provide a complete marital history, listing the date 
and place of each prior marriage and its termination. 

In a June 2006 VA Form 119 (Report of Contact), it was noted that 
the appellant reported that she was divorced from her first 
husband, identified as C. H., in May/June/July of 1968.  

As noted above, the appellant was sent a letter in September 2006 
that, in pertinent part, advised her that the disposition of her 
appeal rested on VA's need to know the date and place of the 
termination of the Veteran's previous marriage as well the 
particulars of her earlier marriage.  She was provided another 
copy of VA Form 21-686c.  The importance of executing a completed 
VA Form 21-686c was again discussed in the Statement of the Case 
was issued to the appellant in September 2009.  Unfortunately, to 
date, the appellant has not furnished the requested information.

While the marriage license submitted by the appellant can be 
accepted as proof of her marriage to the Veteran in February 1974 
under 38 C.F.R. § 3.205, the appellant has not provided any 
information upon repeated requests from the RO to supply the 
Veteran's complete marital history, listing the date and place of 
his prior marriage and its termination.  Thus, based on the 
evidence of record, the appellant's marriage to the Veteran 
cannot be deemed valid for VA purposes under 38 C.F.R. § 3.205.  

The law is dispositive of the issue on appeal, and the 
appellant's claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Based on the undisputed facts of this 
case, the appellant cannot currently be recognized as the 
surviving spouse of the Veteran for purposes of establishing 
eligibility for VA death pension benefits.

Although the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.  The Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for VA death pension 
benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


